 1

 2

 3                        UNITED STATES DISTRICT COURT
 4                                EASTERN DISTRICT OF CALIFORNIA
 5

 6   ARTHUR JOHN GRAVES,                                  Case No. 1:18-cv-01274-DAD-SKO
 7                       Plaintiff,                       ORDER DISCHARGING ORDER TO
                                                          SHOW CAUSE AND GRANTING
 8                                                        PLAINTIFF LEAVE TO FILE SECOND
             v.                                           AMENDED COMPLAINT
 9

10   OFFICER FRANKS,
                                                          (Docs. 9, 11)
                         Defendant.
11
                                                          THIRTY (30) DAY DEADLINE
12

13          On November 27, 2018, Plaintiff Arthur John Graves (“Plaintiff”) filed a first amended
14 complaint alleging claims against “Officer Franks” with the Fresno Police Department (“Defendant

15 Franks”) for excessive force and unlawful arrest pursuant to 42 U.S.C. § 1983. (Doc. 5.) On January

16 9, 2019, the undersigned issued a screening order dismissing the amended complaint without

17 prejudice and finding that the amended complaint failed to state any cognizable claims. (Doc. 8.)

18 The Court found Plaintiff failed to allege a date or any temporal context for when Defendant Franks

19 allegedly violated Plaintiff’s rights, failed to complete the portion of the complaint form requiring

20 Plaintiff to identify the specific constitutional right Defendant Franks allegedly violated, and was

21 internally inconsistent. (Id. at 6–8.) The Court also found Plaintiff’s unlawful arrest claim failed to

22 allege “that he was taken into the custody of the CDCR at an institution or local detention facility”

23 as a result of Defendant Franks’ allegedly misleading statement, as required by the applicable

24 authorities interpreting unlawful arrests in the context of a parole hold. (Id. at 8–10.) The Court

25 granted Plaintiff thirty (30) days leave to file a second amended complaint curing the pleading

26 deficiencies identified in the order. (Id. at 12.) Plaintiff did not file a second amended complaint
27 within thirty days.

28          On February 19, 2019, the Court issued an Order to Show Cause (“OSC”) “why a
 1 recommendation should not issue for this action to be dismissed for Plaintiff’s failure to comply

 2 with the Court’s January 9, 2019 screening order by not filing an amended complaint within the

 3 specified period of time and for failure to state a cognizable claim.” (Doc. 9.) The OSC advised

 4 Plaintiff that he could alternatively “file an amended complaint or a notice of voluntary dismissal”

 5 within that same time period, and cautioned Plaintiff that failure to respond to the OSC within

 6 twenty-one days of the date of service of the OSC, would result in a recommendation to the presiding

 7 district court judge that this action be dismissed, in its entirety. (Id. at 2.)

 8          On March 1, 2019, Plaintiff filed a notice of address change (Doc. 10), and the Court re-
 9 served the OSC on Plaintiff at his new address on March 6, 2019. On March 21, 2019, Plaintiff

10 filed a response to the OSC stating that he “feel[s] the Federal Gov. is covering up for Fresno P.D.”

11 and requesting the Court “be more specific . . . on what part of my claim is not understandable.”

12 (Doc. 11.)

13          In view of Plaintiff’s change of address and his response to the OSC requesting more
14 specificity regarding the dismissal of his amended complaint, the Court will discharge the OSC and

15 provide Plaintiff with a copy of the January 9, 2019 screening order that identifies the deficiencies

16 in the amended complaint and the applicable legal standards. In an abundance of caution, the Court

17 will also grant Plaintiff an additional opportunity to file a second amended complaint.

18          Accordingly, the Court HEREBY ORDERS as follows:
19          1. The Court’s February 19, 2019 Order to Show Cause (Doc. 9), is DISCHARGED;
20          2. Within thirty (30) days from the date of service of this order, Plaintiff SHALL file a
21              second amended complaint; and
22          3. The Court DIRECTS the Clerk to send a copy of this Order and the Order Dismissing
23              Plaintiff’s Amended Complaint (Doc. 8), to Plaintiff at his address listed on the docket
24              for this matter.
25 ///

26 ///
27 ///

28

                                                        2
 1 If Plaintiff fails to file a second amended complaint in compliance with this order, the

 2 undersigned will recommend to the assigned district judge that this action be dismissed for

 3 failure to state a claim and to obey a court order.

 4
     IT IS SO ORDERED.
 5

 6 Dated:    March 29, 2019                               /s/   Sheila K. Oberto         .
 7                                                 UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                  3
